The demurrers are sustained on the following grounds:
1. The defendant Honey is not a proper party. No relief is asked against him and there is no charge of fraud with prayer for costs. Story's Eq. Plead. §§ 231, 232.
2. The allegation by which it is sought to charge Griswold as a purchaser with notice is deficient in certainty. The bill simply alleges that he purchased after notice to his agent Honey. It does not allege that the notice was given while the purchase was making or in any closely connected matter, nor that the knowledge resulting from the notice was in Honey's mind when the purchase was made. Honey may have received the notice in a totally different matter and may have utterly forgotten it, and, if so, Griswold would not be chargeable. 2 White  Tudor Lead. Cas. in Equity, 4th Amer. ed. *168 et sq. Indeed it is not alleged, but is at most only implied, that Honey acted as agent in the matter of the purchase. Story's Eq. Plead. § 257.
3. The bill is bad for multifariousness, or, more properly, misjoinder of parties. The defendants are not subject to any common or supplementary liability. The remedy sought against Griswold is inconsistent with the remedy sought against the other defendants; for if the land is charged the money for which it was sold must be discharged. The complainant cannot have both remedies, and therefore ought to elect which he will pursue, or at least not pursue both in the same suit.
Demurrers sustained. *Page 645